DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1, 5–8, and 11–31 is/are pending.
Claim(s) 1, 5–8, and 11–13 is/are being treated on their merits.
Claim(s) 14–31 is/are withdrawn from consideration.
Claim(s) 2–4, 9, 10, and 32–81 is/are canceled
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0006828 A1.

Claim Rejections - 35 USC § 103
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (JP 2011-003313 A, hereinafter Imai) in view of Liu et al. (WO 2016/138594 A1; see English language equivalent, US 2018/0048041 A1; hereinafter Liu).
Regarding claim 1, Imai discloses a battery (10, [0101]), comprising:
a first vessel (1, [0064]),
the first vessel (1) at least partially including an air environment therein (FIG. 7, [0064]),
wherein the first vessel (1) is sealed and air is pumped into the first vessel (FIG. 7, [0064]);
a first air electrode (6, [0032]);
a first metal electrode (3, [0032]),
the first metal electrode (3) comprising a porous bed of metal particles (see powder form, [0061]);
a second metal electrode (3, [0101]); and
a first volume of liquid electrolyte (7) contained within the first vessel (1, [010]),
wherein the first volume of liquid electrolyte (7) is disposed between the first air electrode (6), the first metal electrode (3), and the second metal electrode (3) such that the first air electrode (6), the first metal electrode (3), and the second metal electrode (3) are electrically isolated while remaining in ionic contact via the first volume of liquid electrolyte (7, [0101]).
Modified Imai does not explicitly disclose:
a first air electrode comprising a first oxygen evolution reaction electrode; and a first oxygen reduction reaction electrode.
Liu discloses a battery (10, [0042]), comprising a first vessel (12, [0042]); a first air electrode (14a 16a, [0042]); a first metal electrode (18, [0029]); and a first volume of liquid electrolyte (20) within the first vessel (12, [0042]), wherein the first air electrode (14a, 16a) comprises a first oxygen evolution reaction electrode (16a, [0012]); and a first oxygen reduction reaction electrode (14a, [0012]) to improve the lifespan of the battery (see longer operating lifespan, [0012]). Imai and Liu are analogous art because they are directed to metal-air batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the first electrode of modified Imai with the first and second electrodes of Liu in order to improve the lifespan of the battery.

Claim(s) 5–7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai (JP 2011-003313 A) in view of Liu (WO 2016/138594 A1) as applied to claim(s) 1 above, and further in view of Cai et al. (JP 2017-076595 A, hereinafter Kai).
Regarding claims 5–7, modified Imai discloses all claim limitations set forth above and further discloses a battery, further comprising:
one or more additional metal electrodes (3, [0101]),
each additional metal electrode (3) comprising a respective porous bed of metal particles (see powder form, [0061]); and
wherein the liquid electrolyte (7) has a solubility selected to prevent oxygen from reaching the first metal electrode (3, [0078]).
Modified Imai does not explicitly disclose a battery, further comprising:
one or more additional vessels;
one or more additional air electrodes;
one or more additional volumes of liquid electrolyte,
each additional volume of liquid electrolyte contained within its own respective one of the additional vessels,
wherein each additional volume of liquid electrolyte separates a respective one of the additional air electrodes from a respective one of the additional metal electrodes;
wherein the air electrodes are connected together electrically in series and the metal electrodes are connected together electrically in series; or
the air electrodes are connected together electrically in parallel and the metal electrodes are connected together electrically in parallel.
Cai discloses a battery comprising a battery (FIG. 1, [0014]) comprising one or more additional vessels (21, [0041]); one or more additional air electrodes (232, [0014]); one or more additional volumes of liquid electrolyte (22, [0014]), each additional volume of liquid electrolyte (22) contained within its own respective one of the additional vessels (21, [0014]), wherein each additional volume of liquid electrolyte (21) separates a respective one of the additional air electrodes (232) from a respective one of additional metal electrodes (231, [0014]); wherein the air electrodes (232) are connected together electrically in series and the metal electrodes (231) are connected together electrically in series (FIG. 1, [0017]); or the air electrodes (232) are connected together electrically in parallel and the metal electrodes (231) are connected together electrically in parallel (see parallel, [0017]) to allow the battery to continuously generate power while replacing the metal electrode (see power generation, [0023]). Imai and Cai are analogous art because they are directed to metal-air batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the battery of modified Imai with the additional battery of Cai in order to allow the battery to continuously generate power while replacing the metal electrode.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai (JP 2011-003313 A) in view of Liu (WO 2016/138594 A1) as applied to claim(s) 1 above, and further in view of Roberts et al. (US 2010/0196768 A1, hereinafter Roberts).
Regarding claim 8, modified Imai discloses all claim limitations set forth above, but does not explicitly disclose a battery:
a first filter configured to filter out one or both of carbon dioxide from the liquid electrolyte and carbonate from the liquid electrolyte, and/or
a second filter configured to filter out carbon dioxide from air.
Roberts discloses a battery (10, [0057]), comprising a first vessel (16, [0057]); a first air electrode (14, [0057]); a first metal electrode (12, [0057]); and a first volume of liquid electrolyte (15) within the first vessel (16, [0058]), wherein the first volume of liquid electrolyte (15) separates the first air electrode (14) from the first metal electrode (12, [0058]) and the first volume of liquid electrolyte (15) forms a barrier between the first metal electrode (14) and oxygen from an air environment (FIG. 1, [0058]); wherein the first vessel (16) is open to the air environment (FIG. 1, [0058]); a first filter (22) configured to filter out one or both of carbon dioxide from the liquid electrolyte and carbonate from the liquid electrolyte (15, [0078]) to improve the performance of the battery (see improved performance, [0102]). Imai and Roberts are analogous art because they are directed to metal-air batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the battery of modified Imai with the first filter of Roberts in order to improve the performance of the battery.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai (JP 2011-003313 A) in view of Liu (WO 2016/138594 A1) as applied to claim(s) 1 above, and further in view of Goldstein (US 2013/0285597 A1).
Regarding claims 11 and 12, modified Imai discloses all claim limitations set forth above, but does not explicitly disclose a battery, further comprising:
a mechanical barrier configured to block oxygen bubbles from the first metal electrode when the battery is operating in a charging mode; and
wherein the mechanical barrier comprises polybenzimidazole, polyethylene, polypropylene, polyvinylidene fluoride, polytetrafluoroethylene, cotton, rayon, or cellulose acetate.
Goldstein discloses a battery (FIG. 3, [0133]), comprising a first vessel (see casing, [0133]); a first air electrode (3-20, [0133]); a first metal electrode (3-10, [0133]); and a first volume of liquid electrolyte (3-40) within the first vessel (see casing, [0133]), wherein the first volume of liquid electrolyte (3-40) separates the first air electrode (3-20) from the first metal electrode (3-10, [0133]) and the first volume of liquid electrolyte (3-40) forms a barrier between the first metal electrode (3-10) and oxygen from an air environment (FIG. 3, [0133]); wherein the first vessel (see casing, [0133]) is open to the air environment (FIG. 3, [0133]); a filter (4-70) configured to filter out one or both of carbon dioxide from the liquid electrolyte and carbonate from the liquid electrolyte (4-40, [0194]), and/or a filter configured to filter out carbon dioxide from air; and a mechanical barrier (3-30) configured to block oxygen bubbles from the first metal electrode (3-10) when the battery is operating in a charging mode (FIG. 3, [0133]); and wherein the mechanical barrier comprises polybenzimidazole, polyethylene, polypropylene, polyvinylidene fluoride, polytetrafluoroethylene, cotton, rayon, or cellulose acetate (see polypropylene separator, [0225]) to prevent short-circuiting (see shorting, [0225]). Imai and Goldstein are analogous art because they are directed to metal-air batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the battery of modified Imai with the mechanical barrier of Goldstein in order to prevent short-circuiting.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai (JP 2011-003313 A) in view of Liu (WO 2016/138594 A1) as applied to claim(s) 1 above, and further in view of Kitoh et al. (WO 2016/088673 A1; see English language equivalent, US 2017/0271731 A1; hereinafter Kitoh).
Regarding claim 13, modified Imai discloses all claim limitations set forth above, but does not explicitly disclose a battery:
a mechanical barrier configured to block oxygen bubbles from the first metal electrode when the battery is operating in a charging mode;
wherein the mechanical barrier comprises polybenzimidazole, polyethylene, polypropylene, polyvinylidene fluoride, polytetrafluoroethylene, cotton, rayon, or cellulose acetate; and
wherein the mechanical barrier woven, non-woven, or felted.
Kitoh discloses a battery (30, [0081]), comprising a first vessel (26, [0081]); a first air electrode (12, [0081]); a first metal electrode (14, [0037]); and a first volume of liquid electrolyte (16) within the first vessel (26, [0081]), wherein the first volume of liquid electrolyte (16) separates the first air electrode (12) from the first metal electrode (14, [0081]) and the first volume of liquid electrolyte (16) forms a barrier between the first metal electrode (12) and oxygen from an air environment (FIG. 3, [0081]); wherein the first vessel (16) is open to the air environment (FIG. 3, [0081]); a mechanical barrier (20, 28) configured to block oxygen bubbles from the first metal electrode (14) when the battery is operating in a charging mode (FIG. 1, [0038]); wherein the mechanical barrier (20, 28) comprises polybenzimidazole, polyethylene, polypropylene, polyvinylidene fluoride, polytetrafluoroethylene, cotton, rayon, or cellulose acetate (see porous substrate, [0084]); and wherein the mechanical barrier (20, 28) is woven, non-woven, or felted (see non-woven fabric, [0054]) to improve the reliability of the battery (see improved reliability, [0046]). Imai and Kitoh are analogous art because they are directed to metal-air batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the battery of modified Imai with the mechanical barrier of Kitoh in order to improve the reliability of the battery.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5–8, and 11–13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725